Citation Nr: 1109598	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depressive disorder.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in May 2006 and November 2009.  This matter was originally on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.

The Veteran originally filed a claim of entitlement to service connection for PTSD. Although not claimed by the Veteran, the Board expanded his original claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  


FINDING OF FACT

Two of the Veteran's alleged in-service stressors have been verified; the Veteran's treating psychiatric professionals endorse a finding of PTSD associated with the verified combat stressors.    


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for PTSD have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112 and 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2010).  When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).    

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

The phrase "engaged in combat with the enemy" means that the Veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  The fact that the Veteran served in a "combat zone" does not necessarily mean that he engaged in combat against the enemy.  Whether or not a Veteran "engaged in combat with the enemy" must be determined through recognized citations or other official records.  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each item.  Any assertions of combat service are not ignored, but are evaluated along with other evidence.  A mere assertion of combat service, alone, is insufficient to establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a combat zone is not sufficient to establish combat service).

In this case, in statements, the Veteran asserted that his PTSD has its origin in combat service.  A Veteran's assertions that he engaged in combat, even if they are unsupported by other record evidence, may (but not must) be accepted as credible evidence that the Veteran did, in fact, engage in combat activities.  See Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 2007) (observing that the law does not require VA to accept the Veteran's own assertions that he had engaged in combat); Gaines v. West, 11 Vet. App. 353, 359 (1998)(observing that although VA was not required to accept the Veteran's assertions that he engaged in combat, it was required to explain why his testimony was not persuasive).  

In this case, the Veteran's assertions that he engaged in combat is unsupported by any evidence of record.  The Veteran's service records are absent objective evidence of combat-related awards or other information that would denote combat experience.  None of the medals that the Veteran received, to include the National Defense Service Medal, Vietnam Campaign Medal, and Vietnam Service Medal, denote combat service.  There is no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge.  See 71 Fed. Reg. 17276-17334 (Apr. 6, 2006) (describing criteria for award of decorations, medals, ribbons and similar devices).  The Board observes that the Veteran's military occupational specialty was as a combat engineer, however, this is not dispositive of the issue.  In short, there is no objective evidence of record to corroborate the Veteran's assertion of participation in combat with the enemy during service. 

During the course of his appeal, the Veteran has identified numerous stressors as well as location and timing of stressors including digging a ditch to bury dead Vietcong, coming under attack by friendly fire and taking cover in a small foxhole with 13 other people, mine sweeping, and receiving enemy fire on his arrival in Vietnam on January 14, 1968 and in later in February 1968 at Black Horse area.  The Veteran also reported going on patrols in February 1968 and coming under enemy fire, riding in a truck that hit a mine and turned over, and coming under fire while working on a helicopter airfield in March 1968 somewhere near the Cambodian border.  The Veteran also reported witnessing a bull dozer dumping dead bodies (dressed in black pajamas and with green uniforms) into a large and wide ditch near Bien Hoa and witnessing the execution of two Vietcong teenagers.  

In July 2009, the Veteran submitted copies of photographs which he had submitted previously in March 2009.  One picture is of a bridge reportedly damaged by enemy fire.  The Veteran stated that he was working at the bridge (in August 1968 between Phu Bai and Hue City) when the attack occurred.

An Operational Report - Lessons Learned (OR-LL) submitted by the 11th Armored Cavalry regiment for the time periods ending January 30, 1968 and April 30, 1968, state that during these reporting time periods, the main base camp location for the Regiment was located at Blackhorse Base Camp.  The OR-LL documents that during these reporting time periods elements of the regiment were subjected to several enemy engagements, and that on March 9, 1968, Blackhorse Base Camp received an enemy mortar attack resulting in nine U.S. wounded in action.  

An OR-LL for the 27th Engineer Battalion for February, March, and April 1968, 2 soldiers were killed in action and 36 soldiers and 2 officers were wounded in action. 

An OR-LL submitted by the 11th Armored Cavalry Regiment for the time periods ending January 30, 1968 and April 30, 1968 noted that elements of the regiment were subjected to several enemy engagements and that on March 9, 1968, Blackhorse Base Camp received an enemy mortar attack resulting in nine U.S. wounded in action.  Also enclosed was list of men from the Veteran's battalion who died during the war.  During the Veteran's tour in Vietnam, J.R. died on January [redacted], 1968 and J.W. died on June [redacted], 1968.  

Of record is Annex G (Artillery) to TET Offensive After Action Report and a Memorandum to Files indicating that the following was used to verify the Veteran's stressor:  The TET Offensive After-Action Report found in the Military History share drive indicates that the 11th Calvary was in the Long Bing/Bien Hoa area in 1968.  The Veteran has submitted multiple stressor statements.  The Veteran states he was assigned with the 11th Calvary and alleges the following stressors:  On March 2, 1968, he alleges being part of an involuntary mission, which arrived in Bien Hoa, where he boarded a helicopter for an unknown destination.  During this mission, he alleges being fired upon and sharing one foxhole barely large enough for 2 people with 15 people.  He alleges arriving in Long Binh on March 15, 1968.  He alleges passing through Bien Hoa on March 20, 1968.  While there, he saw soldiers operating a front loader and throwing dead bodies into a ditch.  The stressors described above are verified based upon the TET Offensive After-Action Report.  This report shows the 11th Calvary in the Long Binh/Bien Hoa area.  The Veteran states he was assigned to the 11th Calvary.  There is no evidence in his file to the contrary.
  
The Board finds that these stressors have been verified by the service department, and that there is credible supporting evidence that these claimed in-service stressors occurred.  Thus, the remaining questions are whether there is medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) and a link, established by medical evidence, between current symptoms and a verified in-service stressor.

Post-service medical records indicate that in March 1977, March 1981, August 1985, November 1987, and January 1992, the Veteran's psychiatric health was evaluated as normal.  On Reports of Medication History completed in conjunction with March 1997 and March 1971 physical examinations, the Veteran denied ever having depression or excessive worry, nervous trouble of any sort.  On Reports of Medical History completed in conjunction with August 1985, November 1987, and January 1992 physical examinations, the Veteran indicates that he had had nervous trouble.  The examiner elaborated that the Veteran denied any significant problem with nerves and that he simply states that he get nervous when upset for some reason.  

Initially, the Board notes that the record is replete with diagnoses of PTSD.  The question remains whether these diagnoses were in accordance with 38 C.F.R. § 4.125(a) and whether the diagnoses were based on the verified in-service stressors.

The Veteran underwent a VA PTSD examination in November 2001.  The examiner, Dr. M.M., reviewed the Veteran's claims file and after interview of the Veteran and mental status examination, diagnosed the Veteran with phase of life problem.  Dr. M.M. noted that the Veteran reported that in March 1968, he and other members of the engineering team were called to dig a ditch because there had been a heavy attack the day before and they put all the dead Vietcong in that ditch.  The Veteran also reported that the terrorist attack in New York brought back memories of a situation where they were attacked by American planes by mistake.  He said that he was part of a 13-man team and they were sent to the DMZ to repair a landing site for helicopters.  The Veteran reported that all of a sudden they were under attack by American planes and the only place where they could protect themselves was a small foxhole.  The Veteran also reported to have been part of a demolition team that had to localize mines and that there were situations in which fellow soldiers were blown up by mines that they were unable to detect.  

The examiner noted that the Veteran did not fulfill diagnostic criteria for PTSD.  The examiner noted that the Veteran did not report any difficulties in terms of his job performance, his performance in the National Guard, and in the Reserve.  There were no problems in his interpersonal relations, and no significant problems except for disturbed sleep.  The examiner noted that the Veteran said that all throughout the years that he worked, his mind was always distracted and he was occupied and involved with his work but that after he retired, he basically had nothing to do and thought about all his previous experiences, including those in Vietnam.  The examiner stated that none of the situations that the Veteran experienced were shown to have interfered in any significant way with his overall performance at work, family, and interpersonal relations.  

In February 2006, the Veteran underwent mental health screening.  The Veteran reported ambulatory psychiatric treatment with a private psychiatrist from 1980 to 2003.  The Veteran reported that while he sleeps, he hears the enemy coming and while he is awake, he sees in his mind past war incident and disconnects from reality at times.  The Social worker noted that the Veteran met the minimum diagnostic criteria for a mental health condition warranting a psychiatric evaluation.

In September 2006, the Veteran underwent VA psychiatric evaluation.  The Veteran was hyper alert, cooperative, restless, and fearful.  He was tearful during interview and his mood was of anxious depression.  Productions were coherent, relevant, and logical, there were no ideas of aggression to self or others, there were visual hallucinations and flash-back episodes related to the Vietnam conflict.  The Veteran complained of insomnia, anhedonia, lack of energy, and loss of libido.  There were no gross cognitive deficits, and judgment and insight were lacking.  Assessment was signs and symptoms compatible with a major depressive episode.  Diagnosis was major depression with psychotic features.

Translated records from Dr. J.A.S. indicate that the Veteran was examined by a clinical psychologist in the U.S. in 1970, in the 1980s by Dr. Correa in 1980s.  The Veteran reported that he took medications until 1993 for anxiety.  These records also include a diagnosis of PTSD.

In November 2006, the Veteran underwent private psychiatric evaluation with Dr. J.S.  It was noted that the Veteran had been treated by Dr. Correa, that the Veteran complained of reliving the traumatic experience of Vietnam War and that he was treated with medications for anxiety until 1993.  Dr. J.S. rendered an opinion that the Veteran has a diagnosis of PTSD, that the Veteran complies with medication prescribed, that his condition interferes with his social activities, and that he needs to continue on treatment with medication and professional counseling.  

A September 2007 VA psychiatric consult report included a diagnosis of dysthymia with PTSD features and rule out PTSD on axis I.    

In November 2007, the Veteran was scheduled for another VA PTSD examination.  The examination did not take place as the examiner determined that because there was no evidence of any confirmed stressors, the examination could not be performed at that time.  The VA examiner, Dr. M.M., the same examiner who conducted the November 2001 VA examination, stated that having reviewed the evidence in the case, it was her opinion and suggestion that the case should not be referred for an examination without making sure that the conditions stated for the examination were fully met, specifically the verification of stressors.  The examiner also suggested that the Veteran would be best served if a board of at least two psychiatric examiners, excluding herself for reasons of objectivity, should examine the Veteran.

In August 2008, the Veteran was diagnosed by VA physician, Dr. F.R.V., with PTSD.

VA medical records indicate that the Veteran was hospitalized January 12, 2009 with diagnosis of Chronic PTSD by history.  Letters dated in March 2009 and April 2009, authored by Dr. D.D., PTSD Program Director, verify that the Veteran was diagnosed with and was being treated for combat-related chronic PTSD in the PSTD Residential Rehabilitation Program.  The discharge summary, dated April 20, 2009, indicate a primary diagnosis of chronic PTSD.  The summary noted that the Veteran reported exposure to multiple traumatic events that continued to bother him including incoming fire, ambushes, mines, patrols, witnessing wounded soldiers and civilians and fellow soldiers wounded and killed.  The Veteran reported recurrent nightmares, intrusive memories, sleep difficulties, and hypervigilance upon his return from Vietnam.  The Veteran reported that his symptoms since 2001 had been more frequent and more intense including difficulty sleeping, recurrent trauma-related nightmares, recurrent intrusive memories, trauma-related illusions or hallucinations of voices calling "incoming," emotional detachment from friends and family, decreased interest in social and recreational activities, avoidance of crowds due to feeling tense and hypervigilant, difficulty with concentration and sustaining attention, and irritability.    

In a March 2009 letter, Dr. D.D. noted that the Veteran continued to suffer from chronic PTSD and symptoms related to traumatic experiences he was exposed to during his service in the Vietnam War including sad and anxious mood, recurrent nightmares, intrusive memories, concentration problems, sleep problems, hypervigilance, emotional detachment, isolation, decreased interest, and irritability.

In April 2009, the Veteran was referred for elective admission to the PTSD RRP by his treating psychiatrist due to persistent symptoms despite compliance with outpatient treatment.  The Veteran reported exposure to multiple traumatic events that continued to bother him including incoming fire, ambushes, mines, patrols, witnessing wounded soldiers and civilians and fellow soldiers wounded and killed.  
VA outpatient records indicate that a June 2009 psychiatry note continued the diagnosis of PTSD and included depression NOS, dysthymic disorder versus major depression, recurrent on axis I.
 
In July 2009, the Veteran underwent a VA examination with two VA psychiatrists, Dr. D.F. and Dr. M.V.  After review of the claims file, interview with the Veteran, and psychiatric examination, the examiners diagnosed depressive disorder NOS and noted that the Veteran did not meet the DSM-IV criteria for PTSD and diagnosed depressive disorder NOS.  The examiners noted that there was no evidence of the Veteran persistently reexperiencing the traumatic event or the persistent avoidance of stimuli associated with the trauma.  The examiners noted that the Veteran was found with the symptoms of increased arousal and noted that the Veteran reported sleeping difficulties described as early awakening, nightmares regarding military experiences, restlessness and irritability, all since military service.    

In November 2009, the Board remanded the case and noted that the July 2009 VA examination did not adequately discuss how the Veteran's reported symptomatology did not establish a PTSD diagnosis comporting with 38 C.F.R. § 4.125 and the adopted criteria of the DSM-IV.  In February 2010, the Veteran's claims file was returned to one of the VA psychiatrists who conducted the July 2009 VA examination.  She reiterated that the Veteran did not fulfill the DSM-IV symptoms criteria for diagnosis of PTSD, that there was no evidence in the Veteran's history of reliving neither the traumatic event nor the avoidant behavior shown by individuals with PTSD, and that the Veteran was found only with the symptoms of increased arousal.  The psychiatrist noted that symptoms of increased arousal are often found in many psychiatric conditions associated with anxiety.  The psychiatrist noted that the Veteran was found with depressive disorder NOS and that he developed this condition after retirement from the Postal Service.  The psychiatrist noted that the Veteran lived a very successful life, occupational and social and that he found himself empty after his retirement.  

In May 2010, the VA psychiatrist who provided the February 2010 addendum was asked to clarify her opinions with respect to the etiology of the Veteran's depressive disorder as she had previously provided inconsistent statements regarding the etiology of the Veteran's depressive disorder.

The Board finds that the July 2009 VA examination and subsequent clarifications are inadequate for adjudication.  Initially, the Board notes that the psychiatrists noted that there were no symptoms of re-experiencing the traumatic event.  The DSM-IV criteria indicates persistent reexperiencing includes recurrent and distressing recollections of the event, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, and intense psychological distress at exposure to or physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's has a current diagnosis of PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

In this case, the Veteran has consistently reported, and reported at the July 2009 VA examination, nightmares regarding military experiences, recurrent intrusive memories, and being unable to watch firework displays.  The July 2009 VA psychiatrists were provided an opportunity to elaborate on why they felt that Veteran showed no symptoms of re-experiencing the traumatic event.  As noted above, VA treatment records noted that the Veteran reported difficulty sleeping, recurrent trauma-related nightmares, recurrent intrusive memories, trauma-related illusions or hallucinations of voices calling "incoming," emotional detachment from friends and family, decreased interest in social and recreational activities, avoidance of crowds due to feeling tense and hypervigilance, difficulty with concentration and sustaining attention, and irritability.  As the July 2009 VA psychiatrists did not provide a complete rationale with respect to their opinion that the Veteran did not meet the DSM-IV criteria for PTSD, the Board cannot accept their opinion as competent.          

The record reflects verified in-service stressor events related to the Veteran's combat experiences.  As noted above, in-service stressors which have been verified include being fired upon and sharing one foxhole barely large enough for 2 people with 15 people and witnessing soldiers operating a front loader and throwing dead bodies into a ditch.  

Although medical professional disagree as to whether a diagnosis of PTSD is appropriate, the Veteran's treating psychiatric professionals endorse a finding of PTSD associated with the verified combat stressors.  Therefore, resolving all reasonable doubt in favor of the Veteran, a diagnosis of PTSD is established.  


ORDER

Entitlement to service connection for PTSD is granted.



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


